                                                                                             FILED
                                                                                    2019 Oct-21 PM 04:14
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

UNITED STATES OF AMERICA                      ]
                                              ]
v.                                            ]   1:19-cr-00237-KOB-SCG-1
                                              ]
SHAWNDREKO EUGENE                             ]
CARTER,                                       ]
    Defendant.

                           MEMORANDUM OPINION

       This matter comes before the court on the magistrate judge’s report and

recommendation (doc. 24) that the court deny Defendant Shawndreko Eugene

Carter’s amended motion to suppress (doc. 16). Mr. Carter filed objections. (Doc.

25).

       In his objections, Mr. Carter does not argue that the magistrate judge’s

report contained any factual errors or relied on improper law. Instead, he disagrees

with the magistrate judge’s weighing of the evidence and ultimate legal conclusion

based on that evidence. Because Mr. Carter’s objections do not support rejecting

the magistrate judge’s recommendation, the court OVERRULES all those

objections. (Doc. 25).

       The court considered the entire record in this case de novo, including the

report and recommendation, the transcript of the suppression hearing, specifically

the video recording of Mr. Carter’s interview with Agent Norred, all filings in


                                          1
support of and in response to the amended motion to suppress, and Mr. Carter’s

objections. The court finds that it should ACCEPT the magistrate judge’s report

and ADOPT her recommendation to DENY the amended motion to suppress.

      The court will enter a separate Order doing so.

      DONE and ORDERED this 21st day of October, 2019.


                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         2
